McCORD, Judge.
This is an appeal from an order denying petition for change of custody of a minor child from appellee, the divorced wife of the child’s paternal grandfather, to the child’s paternal grandmother, appellant. After considering the briefs and record in the cause, we temporarily relinquished jurisdiction to the trial court for its reconsideration of the evidence in the light of Van Meter v. Murphy, Fla.App. (1st), 287 So.2d 740, and directed that upon reconsideration, the trial court enter its further order. The trial court has now entered its supplemental order pursuant to the aforesaid directions and we have considered additional briefs and oral argument of counsel filed and made subsequent thereto. We are impressed with the findings and conclusions of the trial judge as to the best interests of the minor child. While the evidence is conflicting, the trial judge who heard the testimony was in a better position than are we to evaluate it and there is substantial evidence to support his findings *46and conclusions. As this court stated in Blain v. Blain, Fla.App. (1st), 214 So.2d 521:
“. . . It is not the province of this court to substitute its judgment for that of the trier of the facts. These findings will not be disturbed in the absence of a clear showing that the trial court committed error or that the evidence demonstrates that the conclusions reached are erroneous.”
Affirmed.
RAWLS, C. J., and MILLS, J., concur.